DETAILED ACTION
Applicant: BARNETT, Anna Megan & BUTERA, Silvia
Assignee: The University of Sussex
Attorney: Nicholas S. Whitelaw (Reg. No.: 36,418)
Filing: Response to Election filed 06 July 2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group I – photodiode in the reply filed on 06 July 2021 is acknowledged.  The traversal is on the ground(s) that independent claim 29 from Group II has been cancelled and dependent claim 15 – Group II has been further amended to make it more clearly dependent on claim 1.  All of the currently pending claims now reflect “a single inventive concept” based on Group I from the restriction/election requirement.  Accordingly, the restriction requirement has been rendered moot and is withdrawn.

Status of Claims
Claims 1-2, 4, 6-7, 10, 13-17, 19, 21-23, and 25-28 are currently pending before the Office and were previously subject to a restriction/election requirement.  Claims 15-17 have been further amended to make them more clearly dependent on claim 1, claim 29 has been cancelled, and claims 3, 5, 8-9, 11-12, 18, 20, and 24 were previously cancelled by preliminary amendment.  The Examiner acknowledges that the Office Action Summary – PTOL-325 mailed 07 May 2021 inadvertently listed claim 24 as pending.  The Applicants are correct that claim 24 was cancelled by preliminary amendment.

Priority
The instant application is a §371 National Stage Application for PCT/GB2018/050515 filed 28 February 2018 and claims foreign priority to GB 1703196.4 filed 28 February 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/26/2019 & 07/06/2021 were filed before the mailing date of the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features: “a photodiode for use in detecting X-rays and/or gamma rays”, “the photodiode comprising InGaP configured to absorb X-rays and/or gamma rays and generate charge-carriers” (claim 1); “a housing or shield configured to block photons other than X-rays and/or gamma rays and to block radioactive beta and/or alpha particles” (claim 2); “a PIN junction or p-n junction” and “wherein the i-layer of the PIN junction has a thickness” (claim 4); “the p-layer/n-layer of the PIN junction has a thickness” (claim 6); “an electrode . . . wherein at least one of the electrodes does not cover a portion of the side . . . such that X-rays and/or gamma rays can pass” (claim 7); “electronics for processing an electrical signal generated by the photodiode to determine if said electrical signal is due . . . to the generation of said photo-generated charge-carriers” (claim 13); “An X-ray and/or gamma-ray photon counting spectrometer comprising: a detector comprising the photodiode . . . comprising electronics for processing an electrical signal . . . and a processor set up and configured to determine the energies of individual X-rays and/or gamma-ray photons . . . to determine the number of X-ray and/or gamma-ray photons detected” (claim 14); “a source of X-rays and/or gamma-rays” (claim 15); “a nuclear or radioisotope battery comprising said source of X-rays and/or gamma-rays” (claim 16); “photon or particle detecting instrument comprising: a diode comprising InGaP . . . and electronics” (claim 23); and “a processor set up and configured to determine the energies of individual X-rays and/or gamma-ray photons . . . to determine the number of X-ray and/or gamma-ray photons detected” (claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-7, 10, 13-17, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “the photodiode comprising InGaP arranged and configured to absorb X-rays and/or gamma-rays” which is indefinite since it is unclear if InGaP inherently is “arranged see MPEP §2112.01 I-II) or if there is unclaimed structure or unclaimed configurations/software/hardware that correspond to the claimed “arranged and configured to absorb X-rays and/or gamma-rays”.  Further detail should be added to the claims to define if the InGaP inherently absorbs “X-rays and/or gamma-rays”, i.e. “the photodiode comprising InGaP which is arranged and configured to absorb X-rays and/or gamma-rays”, or the structure/configuration/software/hardware that facilitates the ability to “absorb X-rays and/or gamma-rays” must be added to the claims to make them definite.  For purposes of examination, a photodiode including InGaP will correspond to the claim limitation due to inherency.  Claims 2, 4, 6-7, 10, 13-17, 19, and 21-22 inherit this rejection.
Claim 4 includes the phrase “a PIN junction or p-n junction formed by said InGaP, wherein the i-layer of the PIN junction has a thickness” which is indefinite since it is unclear if the claim scope of claim 4 requires “said InGaP” be a “PIN junction” since the “thickness” is further defined, or if “said InGaP” could be a “p-n junction” without an “i-layer” and still read on the claim scope of claim 4.  The claim must be amended to make clear if claim 4 requires a PIN junction/i-layer or if a “p-n junction” could correspond to claim scope of claim 4.  Claims 6-7 inherit this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 15, 19, 21, 23, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pralle et al. (US Pat. 8,674,316).
Pralle et al. discloses a photodiode (Pralle et al.: C.16:L.33-36) for use in detecting X-rays and/or gamma rays (C.16:L.25-32 wavelength in the range of about 0.01 nm to about 100 nm – which covers gamma rays and x-rays or 10 – 1,000 picometers), the photodiode (C.16:L.35) comprising InGaP (C.3:L.17-21 compounds and alloys comprised of materials from groups III and V; C.11:L.39 exemplary combinations of group III-V includes indium gallium phosphide (InGaP)) arranged and configured to absorb X-rays and/or gamma- rays (C.16:L.25-32) incident on the photodiode (C.16:L.33-36) and generate charge-carriers in response thereto (C.16:L.29-34 – generating an image from the electrical response 66).

Regarding claim 13, Pralle et al. further discloses an X-ray and gamma-ray detector (Pralle et al.: C.16:L.25-32) comprising the photodiode of claim 1 (C.16:L.33-36), and comprising electronics for processing an electrical signal (Fig. 6; C.16:L.21-36) generated by the photodiode to determine if said electrical signal is due, at least in part, to the generation of said photo-generated charge-carriers (Fig. 6 generating an image 66; C.16:L.21-36 – generating an image from x-ray radiation).
Regarding claim 15, Pralle et al. further discloses the photodiode of claim 1 (Pralle et al.: C.16:L.25-32), further comprising, in combination, a system comprising a source of X-rays and/or gamma-rays (Fig. 5 source 16; C.2:L.63-65), wherein and the photodiode (C.16:L.32-36) is configured to detect the X-rays and/or gamma-rays (C.16:L.25-32) from said source (Fig. 5 source 16; C.2:L.63-65; C.16:L.29-32).

    PNG
    media_image1.png
    435
    499
    media_image1.png
    Greyscale

Pralle et al. further discloses the method of detecting X-rays and/or gamma-rays (Pralle et al.: Fig. 6 generating an image 66) comprising: exposing the X-ray and/or gamma-ray detector of claim 13 (C.16:L.25-32) to a source of X-rays and/or gamma-rays (Fig. 6 exposing subject to X-ray radiation 64; C.16:L.21-36); and determining from the signal generated (Fig. 6 image from electrical response 66) by the photodiode (C.16:L.34-36) that X-rays and/or gamma-rays have been received at the detector (Fig. 6 image 66; C.16:L.29-34).
Regarding claim 21, Pralle et al. further discloses detecting the presence of said source of X-rays and/or gamma-rays using the detector (Pralle et al.: Fig. 5 radiation source 16; Fig. 6 image 66; C.16:L.29-34 – generating an image from the X-ray source inherently detects presence of that source).
Regarding claim 23, Pralle et al. discloses a photon or particle detecting instrument (Pralle et al.: C.16:L.25-32) comprising: a diode (C.16:L.33-36), comprising InGaP (C.3:L.17-21; C.11:L.39)  arranged and configured to absorb and/or interact with said photons or particles and generate charge-carriers in response thereto (Fig. 6 generating an image 66; C.16:L.21-36 – generating an image from x-ray radiation); and electronics for processing an electrical signal generated by the diode to determine if said electrical signal is due, at least in part, to the generation of said charge- carriers (Fig. 6; C.16:L.21-36).  
Regarding claim 26, Pralle et al. further discloses a system comprising a source of photons or particles (Pralle et al.: Fig. 5 source 16) and an instrument according to claim 23 (Fig. 6; C.16:L.21-36), for detecting the photons or particles from said source (Fig. 5 source 16; Fig. 6 image 66).  
Regarding claim 27, Pralle et al. further discloses method of detecting photons or particles (Pralle et al.: Fig. 6 image 66; C.16:L.25-32 – X-rays and gamma-rays) comprising: exposing the instrument of claim 23 to a source of said photons or particles (Fig. 5 source 16; C.16:L.25-32); and determining from the signal generated by the diode that photons or particles have been received at the instrument. (Fig. 6 image 66; C.16:L.21-36).  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fenner et al. (US Pub. 2018/0158561).
Regarding claim 1, Fenner et al. discloses a photodiode (Fenner et al.: ¶78 photovoltaic device 260 can include at least one of a photodiode, pn junction, p-i-n junction, or multilayered multi junction photon convertor, which include . . . InGaP) for use in detecting X-rays and/or gamma-rays (¶51 radioactive material 30 can emit any suitable type of particle, e.g., alpha, beta, gamma, x-rays, etc.) incident on the photodiode (¶78) and generate charge-carriers in response thereto (¶78).

    PNG
    media_image2.png
    383
    602
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    384
    568
    media_image3.png
    Greyscale

Regarding claim 15, Fenner et al. further discloses the photodiode of claim 1 (¶78), in combination, a system comprising a source of x-rays and/or gamma rays (¶51), wherein the photodiode (¶78) is configured to detect (¶78) the x-rays and/or gamma-rays (¶51) from said source (¶51).
Regarding claim 16, Fenner et al. further discloses wherein the system is a nuclear or radioisotope battery (Fenner et al.: Figs. 5-6; ¶41) comprising said source of X-rays and/or gamma-rays (¶51) and said photodiode for converting said X-rays and/or gamma-rays into an electrical current (¶78).
Regarding claim 17, Fenner et al. further discloses wherein said source is radioactive material (Figs. 5-6 radioactive material 330; ¶51; ¶¶83-85).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 14, 22, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pralle et al. (US Pat. 8,674,316) as applied to claims 1 and 23, respectively, above, and further in view of Akers et al. (US Pub. 2011/0163237).
Regarding claim 2, Pralle et al. discloses the photodiode of claim 1, but is silent regarding a housing or shield.
In a related field of endeavor, Akers et al. discloses a radiation detector (Akers et al.: Fig. 2 detector 200) including a thin aluminium layer (Fig. 2 shield 240; ¶44) arranged and configured to block alpha particles from reaching the detection material while allowing desired radiation to pass (¶44 guard element 240 may include aluminum or other thin materials that can shield the alpha or low-energy beta radiation and permit desired radiation to pass through).
In view of the ability to control the radiation passing through to the detection material and block alpha particles as is disclosed in Akers et al. at Paragraph 44, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akers et al. with the teachings of Pralle et al. to control the radiation that reaches the detection material of Pralle et al., e.g. InGaP, and protecting it from destructive radiation, e.g. alpha particles.

Regarding claims 14 and 25, Akers et al. discloses a detector (Akers et al.: Fig. 6; C.16:L.21-36) comprising the photodiode (C.16:L.32-36) of claim 1 and 23, and comprising electronics for processing an electrical signal generated by the photodiode to determine if said electrical signal is due, at least in part, to the generation of said photo-generated charge-carriers (Fig. 6 image 66; C.16:L.21-36), but it fails to disclose a counting spectrometer.  

    PNG
    media_image4.png
    675
    786
    media_image4.png
    Greyscale

In a related field of endeavor, Akers et al. discloses a gamma-ray photon counting spectrometer (Akers et al.: Fig. 4 spectrometer 424; ¶56 spectrometer) comprising: a detector (Fig. 2 detector 200) configured to generate an electrical signal (¶56 – time and energy spectra); and a processor (¶¶56-57 electronics) set up and configured to determine the energies of individual gamma-ray photons detected by the detector from said electrical signal (¶¶56-57; ¶¶60-64 – counts, time, & energy all collected) and/or to determine the number of gamma-ray photons detected by the detector from said signal (¶¶56-57; ¶¶60-64). 
In view of the ability to detect time, energy, and counts using a spectrometer and related signal processing as is disclosed in Akers et al. at Paragraphs 56-57, it would have been obvious to one of Akers et al. with the teachings of Pralle et al. to obtain information regarding the detected radiation.

Regarding claims 22 and 28, Pralle et al. and Akers et al. further disclose a method of counting gamma-ray photons (Akers et al.: ¶¶60-64) comprising: exposing the X-ray and/or gamma-ray spectrometer of claims 14 and 25 (Akers et al.: ¶¶56-57; ¶¶60-64) to a source of X-rays and/or gamma-rays (Pralle et al.: Fig. 5 source 16; Fig. 6; Akers et al.: ¶27); and determining, from the electrical signal generated by the photodiode (Pralle et al.: C.16:L.33-36), the energies of individual gamma-ray photons detected by the detector from said electrical signal (Akers et al.: ¶¶56-57; ¶¶60-64 – counts, time, & energy all collected) and/or determining the number of gamma-ray photons that have been detected at the detector (Akers et al.: ¶¶56-57; ¶¶60-64).

Claims 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pralle et al. (US Pat. 8,674,316) as applied to claim 1 above, and further in view of Poulain et al. (US Pat. 4,445,130).
Regarding claims 4 and 6, Pralle et al. discloses the photodiode of claim 1, and further discloses that the semiconductor photodiode including InGaP (Pralle et al.: C.11:L.39) can include dopants and multiple layers (C.4:L.52-54) which can be on both sides (Fig. 5 laser treated region 32; C.5:L.21-23; C.9:L.4-9) including n-type or p-type dopants (C.10:L.61-65) with the semiconductor being any thickness that allows electromagnetic radiation detection (C.11:L.55-58).  However, it fails to disclose a PIN or p-n junction with the claimed i-layer thickness.
In a related field of endeavor, Poulain et al. discloses a P-I-N junction (Poulain et al.: Fig. 1 p-layer 22 intrinsic layer 2 n-layer 1) with an i-layer thickness of 10 μm (claim 4) and a n-layer thickness of 0.2-0.3 μm (claim 6) (C.3:L.1-20) which has the advantage of ease of fabrication (C.3:L.42-46). 
In view of the ability to form a P-I-N junction with ease of fabrication as is disclosed in Poulain et al. at Column 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poulain et al. with the teachings of Pralle et la. to improve the ease of fabrication. 

    PNG
    media_image5.png
    368
    511
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    388
    500
    media_image6.png
    Greyscale

Regarding claim 7, Poulain et al. further discloses a horseshoe shape electrode (Poulain et al.: Fig. 1 electrode 24,25; C.3:L.21-29) on a side of the PIN junction or p-n junction (Fig. 1 p-layer 22 intrinsic layer 2 n-layer 1) for applying voltage across the junction and/or for measuring the photo-generated charge-carriers generated in the junction, wherein at least one of the electrodes does not cover a portion of the side of the junction on which it is located such that radiation can pass into the junction through said side without passing through said at least one electrode (Fig. 1 electrode 24,25; C.3:L.21-29 – shaped to allow radiation to pass) and Pralle et al. further discloses detecting X-rays and/or gamma-rays (Pralle et al.: C.16:L.25-32).  In view of the ability to allow radiation to pass into the center of the detector with a horseshoe shape electrode as is disclosed in Poulain et al. in Figure 1 and Column 3, Lines 21-29, it would have been obvious to combine the teachings of Poulain et al. and Pralle et al. to allow X-ray and gamma-rays to pass into the center of the device with a horseshoe electrode.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pralle et al. (US Pat. 8,674,316) as applied to claim 1 above, and further in view of Rogers et al. (US Pub. 2015/0207012).
Regarding claim 10, Pralle et al. discloses the photodiode of claim 1, but is silent regarding a In0.5Ga0.5P composition.
In a related field of endeavor, Rogers et al. discloses a photovoltaic device responsive to gamma-rays and x-rays (Rogers et al.: ¶9) including layers including a In0.5Ga0.5P supporting layer (¶216) and a n-In0.5Ga0.5P window layer (¶216) having a crystalline structure (¶108).
0.5Ga0.5P layer as is disclosed in Rogers et al. at Paragraph 216 with the gamma-ray and x-ray responsive semiconductor InGaP as is disclosed in Pralle et al. at Column 11, Line 39, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogers et al with the teachings of Pralle et al. to provide support and/or a window using a related version of the semiconductor material used in the photodiode.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US Pat. 5,939,733) – which discloses a group III-V compound semiconductor (Sato: Abstract) which covers InGaP with an electrode (47) with a window to allow radiation to pass (Fig. 5; C.11:L.5-8).

    PNG
    media_image7.png
    398
    362
    media_image7.png
    Greyscale

Otsuka et al. (US Pat. 4,541,003) – which discloses a housing (10) with an aluminium substrate (11) sufficient to protect from alpha particles (C.6:L.21-32).

    PNG
    media_image8.png
    191
    269
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884